DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 04/25/2022, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Status of Claims
Applicant's amendment of claim 1 in “Claims” filed on 04/25/2022 with the “Request for Continued Examination (RCE)” filed on 04/25/2022, have been acknowledged and entered by Examiner.
This office action considers claims 1-6 pending for prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (22; Fig 1; C4 L10-12) = (Element 22; Figure No. 1; Column No. 4 Line(s) No. 10-12). For brevity, the texts “Element”, “Figure No.”, “Column No.”, “Line(s) No.” and/or “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-2 and 4 are rejected under 35 U.S.C.103 as being unpatentable over Agarwal (US 6953721 B2, of record; hereinafter Agarwal), in view of Cuchiaro et al. (US 6225656 B1; hereinafter Cuchiaro). 
Regarding claim 1, Agarwal teaches a ferroelectric assembly (see the entire document, specifically Figs. 1-5; C3 L13+, and as cited below), comprising: 
a metal oxide (24; C4 L10-13; where 24 is Ta.sub.2 O.sub.5; tantalum, which is a metal) over a ferroelectric insulative material (22; Fig. 1; C4 L10-13; where 22 is a barium strontium titanate layer; see [0023] of the “Specification” of the instant disclosure where it states that ferroelectric insulative material may comprise barium strontium titanate; therefore it is construed that layer 22 is a ferroelectric insulative material); 
the metal oxide (24; C4 L13-16; see C3 L63-67, where preferred thickness range for layers 22 and 24 is from about 20 Angstroms to about 250 Angstroms each) having a thickness (see below for “of less than or equal to about 30 Å”).
While Agarwal does not expressly teach the metal oxide having a thickness of less than or equal to about 30 Å, some if its values fall within the claim range of less than or equal to about 30 Å, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “where preferred thickness range for layers 22 and 24 is from about 20 Angstroms to about 250 Angstroms each” (see C3 L63-65), as disclosed in prior art Agarwal, to arrive at the recited limitation of the metal oxide (24; C4 L12-13; see C3 L63-65) having a thickness of less than or equal to about 30 Å (see C3 L63-67; where some of the values from a thickness range of about 20 Angstroms to about 250 Angstroms, specifically about 20 Angstroms to about 30 Angstroms, are within the claimed thickness range; see MPEP § 2144.05.I). 
Modified Agarwal further teaches the metal oxide (24; C4 L12-13; see C3 L63-65) having a thickness of less than or equal to about 30 Å (see C3 L63-67; where some of the values from a thickness range of about 20 Angstroms to about 250 Angstroms, specifically about 20 Angstroms to about 30 Angstroms, are within the claimed thickness range; see MPEP § 2144.05.I) and (see below for “containing an oxygen gradient throughout the thickness, a highest oxygen concentration being present along an interface between the metal oxide and the ferroelectric insulative material”).
As noted above, modified Agarwal does not expressly teach “containing an oxygen gradient throughout the thickness throughout the thickness, a highest oxygen concentration being present along an interface between the metal oxide and the ferroelectric insulative material”.
However, in the analogous art, Cuchiaro teaches a ferroelectric integrated circuit (Abstract), wherein (Fig. 1; C4 L35+) a barrier layer (130; Fig. 1; C5 L30, 40-60) comprising of metal oxide is formed over a ferroelectric film (124; C5 L25-27), and a wiring layer plug (158; C6 L20) is formed on the barrier layer (130), where the conductive oxide material layer (130; Fig. 1; C5 L30, 40-60) comprises of an oxygen gradient where a highest concentration of oxygen is in the lower part (131) of the barrier layer.
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cuchiaro’s oxygen gradient composition of the metal oxide layer into Agarwal’s metal oxide material layer, and thereby, modified Agarwal’s (by Cuchiaro) device will have the metal oxide (Agarwal 24; C4 L12-13; see C3 L63-65) having a thickness of less than or equal to about 30 Å (see Agarwal C3 L63-67; where some of the values from a thickness range of about 20 Angstroms to about 250 Angstroms, specifically about 20 Angstroms to about 30 Angstroms, are within the claimed thickness range; see MPEP § 2144.05.I) and containing an oxygen gradient throughout the thickness throughout the thickness (Agarwal in view of Cuchiaro 130; Fig. 1; C5 L30, 40-60), a highest oxygen concentration being present along an interface between the metal oxide (Agarwal 24 in view of the oxygen composition of Cuchiaro 130; Fig. 1; C5 L30, 40-60, where a lower layer region having a relatively high oxygen concentration) and the ferroelectric insulative material (Agarwal 22; Fig. 1; C4 L10-13). 
The ordinary artisan would have been motivated to modify Agarwal in the manner set forth above, at least, because this inclusion provides an oxygen concentration gradient of the metal oxide material layer where TiON located the grain boundaries increases the activation energy of grain boundary hydrogen diffusion, thereby inhibiting hydrogen diffusion through the layer (Cuchiaro C5 L30, 40-60).
Modified Agarwal (by Cuchiaro) further teaches and a metal-containing electrode (30; C3 L42-52) over the metal oxide (24).  
Regarding claim 2, modified Agarwal (by Cuchiaro) teaches all of the features of claim 1. 
Agarwal further teaches wherein the metal oxide (24; C4 L13-16; see C3 L63-67, where preferred thickness range for layers 22 and 24 is from about 20 Angstroms to about 250 Angstroms each) is a continuous layer (in view of Fig. 1) having a thickness within a range (see below for “of from about 1 monolayer to about 30 Å”).  
While Agarwal does not expressly teach the metal-containing material having a thickness of from about 1 monolayer to about 30 Å, some if its values fall within the claim range of from about 1 monolayer to about 30 Å, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “where preferred thickness range for layers 22 and 24 is from about 20 Angstroms to about 250 Angstroms each” (see C3 L63-65), as disclosed in prior art Agarwal, to arrive at the recited limitation of wherein the metal oxide (24; C4 L13-16; see C3 L63-67, where preferred thickness range for layers 22 and 24 is from about 20 Angstroms to about 250 Angstroms each) is a continuous layer (in view of Fig. 1) having a thickness within a range of from about 1 monolayer to about 30 Å (see C3 L63-67; where some of the values from a thickness range of about 20 Angstroms to about 250 Angstroms, specifically about 30 Angstroms, are within the claimed thickness range; see MPEP § 2144.05.I).
Regarding claim 4, modified Agarwal (by Cuchiaro) teaches all of the features of claim 1.
Agarwal further teaches the assembly of claim 1 (see rejection of claim 1, above) being a ferroelectric capacitor (see C1 L41-52 in view of C4 L10-13).
3.	Claim 3 is rejected under 35 U.S.C.103 as being unpatentable over Agarwal (US 6953721 B2; hereinafter Agarwal), in view of Cuchiaro et al. (US 6225656 B1; hereinafter Cuchiaro), in view of Kanaya (US 20070052065 A1; hereinafter Kanaya). 
Regarding claim 3, modified Agarwal (by Cuchiaro) teaches all of the features of claim 1. 
But, modified Agarwal (by Cuchiaro) does not expressly teach “wherein the metal oxide is a discontinuous film”.  
However, in the analogous art, Kanaya teaches semiconductor device comprising a substrate and a ferroelectric capacitor formed on the substrate (Abstract), wherein (Figs. 6-7B; [0046+]) a first mask (61; Fig. 7A; [0053]) comprising of alumina (Al.sub.2O.sub.3) or aluminum silicon oxide (AlSiO) or titanium oxide (TiO.sub.2) over a ferroelctric film (32; [0056]), where an opening in mask layer (61; [0056]) exposes the top surface of the ferroelectric film (32), and an upper electrode (35; Fig. 7B in view of Fig. 6; see [0057]) is formed on the ferroelectric film (32).		
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Kanaya’s opening into modified Agarwal’s amorphous material layer, and thereby, modified Agarwal’s (by Cuchiaro and Kanaya) device will have wherein the metal oxide (Agarwal 24 in view of Kanaya 61; Fig. 7B; [0056]) is a discontinuous film (in view of Kanaya Fig. 7B; [0056]).
The ordinary artisan would have been motivated to modify Agarwal in the manner set forth above, at least, because this inclusion provides an opening where an upper electrode is formed constituting a ferroelectric capacitor in conjunction with the lower electrode and the ferroelectric film, where this configuration prevents a residue on the sidewalls of the ferroelectric capacitor from degrading the characteristics of the ferroelectric capacitor (Kanaya [0050]).
4.	Claims 5-6 is rejected under 35 U.S.C.103 as being unpatentable over Agarwal (US 6953721 B2; hereinafter Agarwal), in view of Cuchiaro et al. (US 6225656 B1; hereinafter Cuchiaro), in view of Nishida et al. (US 20170103988 A1; hereinafter Nishida). 
Regarding claim 5, modified Agarwal (by Cuchiaro) teaches all of the features of claim 1.
Modified Agarwal (by Cuchiaro) further teaches the assembly of claim 1 (see rejection of claim 1, above) (see below for “being a ferroelectric tunnel junction device”).
As noted above, modified Agarwal (by Cuchiaro) does not expressly teach “being a ferroelectric tunnel junction device”.  
However, in the analogous art, Nishida teaches an electronic device having a ferroelectric film  (Abstract), wherein (Fig. 1; [0021+]) a first conductive layer and second conductive layer, ferroelectric film includes first layer, second layer, and third layer, where the first layer, second layer, and third layer comprise of metal and oxide ([0033-004]), where ferroelectric behavior of the film may be suitable for various devices where polarization of one or more components of a device is desired. In some embodiments, the film may have metal-ferroelectric-insulator-semiconductor (MFIS) structure or a metal-ferroelectric-semiconductor (MFS) structure, which may be used in transistor devices including ferroelectric field effect transistors (FeFETs). In some embodiments, the film may be used to form a metal-ferroelectric-metal (MFM) capacitor, which may be used in ferroelectric devices including ferroelectric random access memory (FRAM) and ferroelectric tunnel junctions (FTJs).	
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Nishida’s device structures into modified Agarwal’s device, and thereby, modified Agarwal’s (by Cuchiaro and Nishida) device will have the assembly of claim 1 being a ferroelectric tunnel junction device (Agarwal in view of  Nishida [0021]; ferroelectric tunnel junctions (FTJs)).
The ordinary artisan would have been motivated to modify Agarwal in the manner set forth above, at least, because this inclusion provides a ferroelectric tunnel junctions (FTJs) structure, where ferroelectric behavior of the film may be suitable for various devices where polarization of one or more components of a device is desired (Nishida [0021]).
Regarding claim 6, modified Agarwal (by Cuchiaro) teaches all of the features of claim 1.
Modified Agarwal (by Cuchiaro) further teaches further teaches the assembly of claim 1 (see rejection of claim 1, above) (see below for “being a ferroelectric field effect transistor”).
As noted above, modified Agarwal (by Cuchiaro) does not expressly teach “being a ferroelectric field effect transistor”.  
However, in the analogous art, Nishida teaches an electronic device having a ferroelectric film  (Abstract), wherein (Fig. 1; [0021+]) a first conductive layer and second conductive layer, ferroelectric film includes first layer, second layer, and third layer, where the first layer, second layer, and third layer comprise of metal and oxide ([0033-004]), where ferroelectric behavior of the film may be suitable for various devices where polarization of one or more components of a device is desired. In some embodiments, the film may have metal-ferroelectric-insulator-semiconductor (MFIS) structure or a metal-ferroelectric-semiconductor (MFS) structure, which may be used in transistor devices including ferroelectric field effect transistors (FeFETs). In some embodiments, the film may be used to form a metal-ferroelectric-metal (MFM) capacitor, which may be used in ferroelectric devices including ferroelectric random access memory (FRAM) and ferroelectric tunnel junctions (FTJs).	
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Nishida’s device structures into modified Agarwal’s device, and thereby, modified Agarwal’s (by Cuchiaro and Nishida) device will have the assembly of claim 1 being a ferroelectric field effect transistor (Agarwal in view of  Nishida [0021]; ferroelectric field effect transistors (FeFETs)).
The ordinary artisan would have been motivated to modify Agarwal in the manner set forth above, at least, because this inclusion provides a ferroelectric field effect transistors (FeFETs) structure, where ferroelectric behavior of the film may be suitable for various devices where polarization of one or more components of a device is desired (Nishida [0021]).
Response to Arguments
	The finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114 in respect with the request for continued examination, in the “Request for Continued Examination (RCE)” filed on 04/25/2022, under 37 CFR 1.114
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 04/25/2022 have been fully considered, but they are not persuasive, because of the following: Applicant's amendments of claim 1 necessitated the shift in new grounds of rejection detailed in sections above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims above. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAR F MOJADDEDI/Examiner, Art Unit 2898